"'   A0'":!45B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 of I



                                           UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Offenses Committed On or After November 1, 1987)
                                     v.

                        Jorge Alberto Cortez-Garcia                                  Case Number: 3:19-mj-21574

                                                                                     Jami L Ferrara
                                                                                     Defendant's Attorney


     REGISTRATION NO. /                        l(j. 1 I d ) s-~
     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint
                                                ~~~--=-~~~~~~~~~~~~~~~~~~~~~~~




      D was found guilty to count( s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                       Nature of Offense                                                           Count Number(s}
     8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                 1

      D The defendant has been found not guilty on count(s)                      ~~~~~~~~~~~~~~~~~~~




      D Count(s)                                                                      dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                       I

                                    ~TIME SERVED                                 D                                        days

      IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
      IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the   defendant's possession at the time of arrest upon their deportation or removal.
      D     Court recommends defendant be deported/removed with relative,                          charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Frida~ril    12, 2019
                                                                                  Date of Imposition of Sentence



     Received ousM ,,
                      /0~·"
                                                          FILED                      ~
                                                                                  HONORABLE F. A. GOSSETT III
                                                                                  UNITED STATES MAGISTRATE JUDGE

                                                          Apr 12 2019
     Clerk's Office Copy                          CLERK, U.S. DISTRICT COURT                                                    3:19-mj-21574
                                               SOUTHERN DISTRICT OF CALIFORNIA
